DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuynuck et al. (US 2013/0265760 Hereinafter Demuynuck) in view of Kasakura et al. (US 2014/0191655 Hereinafter Kasakura).
Regarding claim 1, Demuynck teaches a molded substantially planar plate (902, Fig. 9) with an annular edge (edge 902, Fig. 9), a top surface (top surface of 902 in Fig. 9) and a bottom surface (inside surface of 902, Fig. 9);
a plurality of separate transmissive regions (906, Fig. 9, Paragraph 0051) each extending through the plate from the top surface of the plate to the bottom surface of the plate (Figs. 1 and 9, Specifically Fig. 1 shows the micro-lenses which are the transmissive regions above the reflector cups) and each transmissive region surrounded by at least a portion of the plate (Fig. 9), wherein each transmissive region of the plurality of transmissive regions substantially corresponds in both a size and a shape to a single open top of a reflective cavity (706, Fig. 8) in a plurality of reflective cavities (Fig. 8) in the reflective body the plate being separate from the reflective body (Figs. 6, 8, 9, and 11; Paragraph 0048 and Paragraph 0053, Specifically the collimators correspond one to one with the lenses); 
an attachment (908, Fig. 9) along the circumference of the plate, mating with a top portion of at least one reflective cavity (Fig. 1).
Demuynck fails to teach a phosphor mix in each transmissive region wherein at least one phosphor mix in a first transmissive region differs in composition from at least one other phosphor mix in another transmissive region.
Kasakura teaches a molded substantially planar plate (1, Fig. 2B) with an annular edge (top of 1, Fig. 2B), a top surface (top of 1 and 13A, Fig. 2B) and a bottom surface (Bottom of 1, Fig. 2B); 
a plurality of separate transmissive regions (the transmission regions of 15A and 15B, Fig. 2B) on the top surface of the plate, wherein each transmissive region of the plurality of transmissive regions substantially corresponds in both a size and a shape to a single open top of a reflective cavity in a plurality of reflective cavities in the reflective body (Figs. 2B and 7A, Paragraph 0113); 
a phosphor mix (15A and 15B, Fig. 2B) in each transmissive region wherein at least one phosphor mix in a first transmissive region differs in composition from at least one other phosphor mix in another transmissive region (specifically, paragraph 0113 points out that one is red and the other is green).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added to transmissive region of Demuynck a phosphor mix and to have at least one phosphor mix in a first transmissive region differ in composition from at least one other phosphor mix in another transmissive region as taught by Kasakura, in order to output white light as synthetic light in the LED device (Kasakura, Paragraph 0113).

Regarding claim 2, Demuynck teaches the plate is a generally circular disk (Fig. 9).

Regarding claim 3, Demuynck teaches the attachment is along the periphery of the plate (Fig. 9).

Regarding claim 4, Demuynck teaches the attachment is on one of the bottom surfaces of the plate and the bottom surface of the plate near the periphery (Figs. 6 and 9 in view of Fig. 8 show the 606 or 908 on the bottom surface of the plate near the periphery).

Regarding claim 5, Demuynck fails to teach a material for the top or the transmissive regions.
Kasakura teaches the top is formed of one or more of polymers, plastics, glass; and, wherein each transmissive region is formed of a phosphor doped polymer (Paragraph 0085 points out that the fluorescent sheets are made of translucent materials Paragraph 0102 teaches the different kinds).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the teaching of the material of Kasakura to the top and transmissive regions of Demuynck, in order to provide specific teaching for commonly used materials when providing a phosphorescent layer.

Regarding claim 7, Demuynck fails to teach the phosphor regions.
Kasakura teaches the phosphor doping is substantially uniform or non-uniform in each of the plurality of transmissive regions (Paragraph 0085).

Regarding claim 9, Demuynck teaches a positioning cue (notch/key mechanism, Paragraph 0048) to align the transmissive regions of the plate in a predetermined orientation over a plurality of illumination sources (Paragraph 0048).

Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasakura et al. (US 2014/0191655 Hereinafter Kasakura) in view of Harrison et al. (US 2012/0274217 Hereinafter Harrison).
Regarding claim 10, Kasakura teaches a molded substantially planar plate (1, Fig. 2B) with an annular edge (top of 1, Fig. 2B), top (top of 1 and 13A, Fig. 2B) and bottom (Bottom of 1, Fig. 2B) surfaces, and having a plurality of open luminescent light guides (the transmission regions of 15A and 15B, Fig. 2B) forming zones therethrough, wherein each luminescent light guide of the plurality of luminescent light guides substantially corresponds in both a size and a shape to a single open top of a reflective cavity of a plurality of reflective cavities in the reflective body (Figs. 2B and 7A, Paragraph 0113); 
a luminescent light converting appliance (15A and 15B, Fig. 2B) containing at least a phosphor doped substrate affixed in each guide wherein at least one phosphor doped (15A, Fig. 2B) substrate of a first guide differs in composition from at least one other phosphor (15B, Fig. 2B) doped substrate another guide (specifically, paragraph 0113 points out that one is red and the other is green).
Kasakura fails to teach an attachment along the circumference of the plate, mating with a top portion of at least one reflective cavity.
Harrison teaches an attachment (120, Fig. 1) along the circumference of the plate (104, Fig. 1), mating with a top portion of at least one reflective cavity (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added an attachment along the periphery of the plate of Kasakura as taught by Harrison, in order to provide support for the reflector and ensure that it stays in place, (Harrison, Paragraph 0041).

Regarding claim 11, Kasakura teaches the plate is a generally circular disk (Fig. 1A).

Regarding claim 12, Kasakura fails to teach the attachment is along the periphery of the plate.
Harrison teaches an attachment (120, Fig. 1) is along the periphery of the plate (104, Fig. 1).

Regarding claim 13, Kasakura teaches each LCA is a phosphor doped polymer (Paragraph 0085 points out that the fluorescent sheets are made of translucent materials Paragraph 0102 teaches the different kinds).

Regarding claim 14, Kasakura teaches each LCA is a transmissive base formed of polymer coated with a binder containing one or more phosphors (Paragraph 0085 points out that the fluorescent sheets are made of translucent materials Paragraph 0102 teaches the different kinds).

Regarding claim 15, Kasakura teaches the phosphor doping of each LCA is substantially uniform or non-uniform (Paragraph 0085).

Claim 17-20, 21, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasakura et al. (US 2014/0191655 Hereinafter Kasakura) in view of Guerrieri et al. (US 2004/0095763 Hereinafter Guerrieri) and Harrison et al. (US 2012/0274217 Hereinafter Harrison).
Regarding claim 17, Kasakura teaches a common body (1, Fig. 2B) with a shared top (top of 1 and 13A, Fig. 2B) and a plurality of reflective cavities each having an open input (the end corresponding to the LEDs, Fig. 2B) end and open output end (the end with 15A or 15B on it, Fig. 2B); 
the output end aligned with the shared top (Fig. 2B); and, 
at least one reflective cavity (walls of 1, Fig. 1) the optical plate comprising a plurality of transmissive regions (where 15A and 15B are located, Fig. 2B), wherein each transmissive region of the plurality of transmissive regions substantially corresponds in both a size and a shape to a single open output end (Figs. 1A and 2B).
Kasakura fails to teach each open output end has a non-homogeneous outline wherein a series of curved regions having curves with different arcs form the outline;
Guerrieri teaches each open output end (output ends of 54 also called 26 and 28 as shown in Fig. 1, 3, 5, and 6) has a non-homogeneous outline (Fig. 1) wherein a series of curved regions having curves with different arcs form the outline (Figs. 1 and 3, Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the open output end being non-homogeneous outline wherein a sears of curved regions have curves with different arcs from the outline to Kasakura as taught by Guerrieri, in order to provide different illumination patterns, allow for additional light sources in a smaller area, and allow for a more uniform emission from the device given that there is less space between each open output end of the reflectors.
Kasakura in view of Guerrieri fails to teach a fixture to attach an optical plate thereto, the fixture mating with a top portion of at least one reflective cavity.
Harrison teaches a fixture to attach (120, Fig. 1) an optical plate thereto, the fixture mating with a top portion of at least one reflective cavity (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a fixture to the periphery of the plate of Kasakura as taught by Harrison, in order to provide support for the reflector and ensure that it stays in place, (Harrison, Paragraph 0041).


Regarding claim 18, Kasakura teaches phosphor added to at least a portion of the reflective cavities (Fig. 2B, Paragraph 0074).

Regarding claim 19, Kasakura fails to teach vents formed at the input ends.
Guerrieri teaches vents (40, Fig. 5) formed at the input ends (around the LEDs, Fig. 5, Paragraph 0026)
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the reflector of Kasakura to include vents at the input ends of the plate as taught by Guerrieri, in order to allows for some heat dissipation forward and around LED (Paragraph 0026, Guerrieri).

Regarding claim 20, Kasakura teaches an alignment guide (11, Fig. 1A) to position the optical plate on a preselected orientation (specifically one side is flat and the other side is curved).

Regarding claim 21, Kasakura fails to teach a mounting fixture.
Harrison teaches a mounting fixture (120, Fig. 1) to affix the reflector body (104, Fig. 1) to a surface via a plurality of legs (legs of 120 which are used for reinforcement, Fig. 1) with catches that mate into surface catches (screws in the legs, Fig. 1, Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added an attachment along the periphery of the plate of Kasakura as taught by Harrison, in order to provide support for the reflector and ensure that it stays in place, (Harrison, Paragraph 0041).

Regarding claim 29, Kasakura teaches the output end can be one of a striped, triangular, quadrangular, or circular pattern (Paragraph 0085).
Kasakura fails to explicitly teach the output end is triangular with rounded edges.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the output end to be triangular with rounded edges, in order to make space for a more even light distribution from the device and guide light in a desired direction.

Claims 23-25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kasakura et al. (US 2014/0191655 Hereinafter Kasakura) in view of Ng et al. (US 2014/0168975 Hereinafter Ng) and Guerrieri et al. (US 2004/0095763 Hereinafter Guerrieri).

Regarding claim 23, Kasakura discloses a molded reflector body with a common body (1, Fig. 2B), a shared top (top of 1 and 13A, Fig. 2B) and a plurality of reflective cavities (1 and 11 of the area of 12A and 12B) each having an open input end (bottom surface where the LEDs are located, Fig. 2A) and open output end (the top end where the light passes out of, Fig. 2B); 
the output end aligned with the shared top (Fig. 2B); 
a fixture (2, Fig. 2B) to attach an optical plate thereto; 
a substantially planar plate (15A and 15B) with a top surface (top of 15A and 15B), a bottom surface (bottom surface of 15A and 15B, Fig. 2B), a periphery (top rim section, Fig. 2B) of the planar plate; 
a plurality of separate transmissive regions or zones on the top surface of the plate, wherein each transmissive region of the plurality of transmissive regions substantially corresponds in both a size and a shape to a single open output ends end; and, 
a phosphor mix in each transmissive region wherein at least one phosphor mix in a first transmissive region differs in composition from at least one other phosphor mix in another transmissive region.
Kasakura fails to teach a periphery and an attachment along the circumference of the planar plate, which mates with the fixture on the top of the reflector body.
Ng teaches a periphery (edge of 708, Fig. 7) and an attachment (740, Fig. 7) along the circumference of the plate (708, Fig. 7), which mates with the fixture on the top of the reflector body (708, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface catches to the device of Kasakura as taught by Ng, in order to show a common connection that would be needed between the heat sink and the lighting, optical elements, and housing of the lighting device of Kasakura. Additionally to improve the wicking away of heat from the light source to the heat sink.
Kasakura in view of Ng fail to teach each open output end has a non-homogeneous outline wherein a series of curved regions having curves with different arcs form the outline.
Guerrieri teaches teaches each open output end (output ends of 54 also called 26 and 28 as shown in Fig. 1, 3, 5, and 6) has a non-homogeneous outline (Fig. 1) wherein a series of curved regions having curves with different arcs form the outline (Figs. 1 and 3, Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the open output end being non-homogeneous outline wherein a sears of curved regions have curves with different arcs from the outline to Kasakura as taught by Guerrieri, in order to provide different illumination patterns, allow for additional light sources in a smaller area, and allow for a more uniform emission from the device given that there is less space between each open output end of the reflectors.

Regarding claim 24, Kasakura fails a plurality of legs each attached to the reflector body; and a catch on each leg.
Ng teaches a plurality of legs (740, Fig. 7) each attached to the reflector body (708, Fig. 7); and
 a catch (the horizontal protrusion inward at the bottom of 740, Fig. 7) on each leg that mate into surface catches (the surface catch is considered to be 750 where the catches meet, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface catches to the device of Kasakura as taught by Ng, in order to show a common connection that would be needed between the heat sink and the lighting, optical elements, and housing of the lighting device of Kasakura. Additionally to improve the wicking away of heat from the light source to the heat sink.

Regarding claim 25, Kasakura teaches light emitting diodes (LED) capable of producing an illumination positioned on the surface and oriented whereby at least one LED is at the open input end of each reflective cavity (Fig. 1).
Kasakura fails to explicitly teach a surface with latches that correspond to each leg catch.
Ng teaches a surface with latches (specifically the latch is the edge of 750 that 740’s catch connects with, Figs. 6 and 7) that correspond to each leg catch.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface latches to the device of Kasakura as taught by Ng, in order to show a common connection that would be needed between the heat sink and the lighting, optical elements, and housing of the lighting device of Kasakura. Additionally to improve the wicking away of heat from the light source to the heat sink.

Regarding claim 28, Kasakura teaches a surface (top surface of 2, Fig. 2B); and,
light emitting diodes (3A and 3B, Fig. 1A) capable of producing an illumination positioned on the surface (Fig. 2B) and oriented whereby at least one LED is at the open input end of each reflective cavity (Figs. 1A and 2B).
Kasakura fails to teach the catches and latches.
Ng teaches a surface (750, Fig. 7) with latches (specifically the edges of 750 that correspond to the catches of 740 as seen in Figs. 6 and 7) that correspond to each leg catch.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface latches to the device of Kasakura as taught by Ng, in order to show a common connection that would be needed between the heat sink and the lighting, optical elements, and housing of the lighting device of Kasakura. Additionally to improve the wicking away of heat from the light source to the heat sink.

Regarding claim 30, Kasakura teaches the output end can be one of a striped, triangular, quadrangular, or circular pattern (Paragraph 0085).
Kasakura fails to explicitly teach the output end is triangular with rounded edges.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the output end to be triangular with rounded edges, in order to make space for a more even light distribution from the device and guide light in a desired direction.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
The applicant has argued that Demuynuck teaches away from having phosphor mix in the transmissive region. While this argument has been fully considered it is not persuasive. The Examiner points out that that the reflector cups are collimators as the applicant suggests. However, it is not considered to be teaching away given that it does not give an explicit reason for why phosphor would not be desired in that location. Additionally, there are a plurality of micro lenses on the top surface which can be uniform or non-uniform across the face of the cover. Which means that the light is not intended to stay culminated and that the reflectors are actually simply working to guide the light in a desired emission direction of the overall lighting device. Therefore the combination of Demuynck and Kasakura is considered to be proper. Further, In response to applicant's arguments that Demuynck teaches away from the instant invention, the applicant is respectfully advised that a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 47 USPQ2d 1516 (Fed. Cir. 1998).
	In response to Applicant’s argument that the Examiner used improper hindsight reasoning to reach a conclusion of obviousness, the Applicant is advised that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only the knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made, and does not include knowledge gleaned only by the applicant’s disclosure, such reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). In this case Kasakura teaches a common location that could be used to add a phosphor to a reflector cup. Therefore it is considered to be obvious to one of ordinary skill in the art at the time the claimed invention was made. Additionally, the Examiner cited paragraph 0113 of Kasakura which shows that it was even well known in the prior art reference.
The applicant has argued that Kasakura fails to teach a substantially planar plate. While this argument has been fully considered it is not persuasive. The Examiner points out that substantially is a broadening statement which means “an ample or considerable way” according to dictionary.com additionally planar is “flat or level” and plate is “a usually circular dish”. The Element pointed to in Kasakura as a substantially planar plate is a substantially flat round object therefore it is considered to meet the requirements of the limitation.
The applicant has argued that elements Kasakura fails to teach a substantially planar plate given that 15A and 15B are not a molded substantially planar plate. While this argument has been fully considered it is not persuasive. The Examiner points out that Paragraph 0085 teaches 15A and 15B being molded. The claim does not require the elements to be molded as one object rather a molded substantially planar plate could also mean a substantially planar plate of molded elements. Additionally, Demuynck teaches a substantially planar plate with different transmissive regions. While Kasakura is being used to teach phosphor in regions of the plate.
Applicant further points out that they do not think that the planar plate of Kasakura is planar. The Examiner points out that planar is defined as relating to or in the form of a plane. The Examiner points out that plane can be larger or smaller given relative interpretation. Additionally, the top surface of the planer plate is planer therefore given that part of the plate is planer the plate is still planer. Generally the Examiner considers the term planer to be more broad than what the Applicant considers the term to mean. The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, planar plate is considered to have been met by the prior art as rejected above.
Applicant Further points out that Demuynck in view of Kasakura would be inoperable.
The Examiner points out that this would be incorrect given that the light would still pass through the phosphor changing the light as desired and would illuminate an object thereby operating as desired.
Applicant Further points out that the Examiner is incorrect when asserting that Demuynck “is not considered to be teaching away given that it does not give an explicit reason why phosphor would not be desired in that location” teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, the prior art is giving options where the inventor would have put the phosphor. While the secondary reference is giving another location that would work. Further as the Examiner pointed out above the light is exiting the collimator and being put into other smaller lenses which re-scatter the light as desired.
Applicant Further points out that they think the Examiner did not provide a response to the arguments above. The Examiner thinks that the arguments were responded to in the advisory action. The Examiner provided additional explication in this set of arguments to attempt to further prosecution and aid the Applicant. The Examiner points out that the Applicant could have done an additional advisory action or had an interview if the Applicant believed that the Examiners response to arguments were insufficient.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/Examiner, Art Unit 2875